UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

ae ee i ee ee ee a i eee x
: 19cr0716 (DLC)
UNITED STATES OF AMERICA,
ORDER
-VO
° SC SMary oat
GEORGIOS NIKAS, a/k/a “George Nikas,” : RSDESDNY
And TELEMAQUE LAVIDAS, Ee COMET |
: y 2 at LY Wit ED
ek EP
Defendants, :
Woo nnn nee x Bi Med |

 

DENISE COTE, District Judge:

On December 24, 2019, the Government filed a motion to
quash the defendant’s December 17 subpoena on the Metropolitan
Correctional Center, which was issued pursuant to Rule 17, Fed.
R. Crim. P. This motion became fully submitted on December 27.
For reasons to be described at the defendant’s January 6, 2020
trial, is hereby

ORDERED that the parties shall confer regarding the
defendant's request for the dates on which the cooperating
witness was transported to meet with the U.S. Attorney’s Office
or Federal Bureau of Investigation.

IT IS FURTHER ORDERED that the Government’s motion as to
the other materials requested by the defendant is granted.

Dated: New York, New York
December 30, 2019

dal

DENTSE COTE
United States District Judge

 

 
